Pee Curiam.—
We find no authority in the act of June, 1836, for granting the plaintiff’s application. The plaintiff is not. without security in point of fact, for the estate of Duncan is liable, and the recognisance must be discharged out of it. As to its *428sufficiency to answer that end, we cannot inquire. We have ruled, that the insolvency of a surety, happening after the recog-nisance entered into, is not a ground on which the court will interfere and make an order, such as is asked for here.a
Rule discharged.

 Vide Warner v. Bancroft, ante 95, and Shove v. Edgell, ante 174; the latter case as to the security for thirty days.